             Case 1:20-cv-01293-LJL Document 71 Filed 04/14/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


MARTIN COHEN, Individually and On           Case No. 1:20-cv-01293-LJL
Behalf of All Others Similarly Situated,
                                            CLASS ACTION
Plaintiff,
                                            ORAL ARGUMENT REQUESTED
v.

LUCKIN COFFEE INC., JENNY ZHIYA
QIAN, and REINOUT HENDRIK SCHAKEL,

Defendants.


WAI CHUN SHEK, Individually and on          Case No. 1:20-cv-02977-NRB
Behalf of All Others Similarly Situated,
                                            CLASS ACTION
Plaintiff,
                                            ORAL ARGUMENT REQUESTED
v.

LUCKIN COFFEE INC., JENNY ZHIY A
QIAN, CHARLES ZHENGYAO LU,
REINOUT HENDRIK SCHAKEL, JINYI
GUO, JIAN LIU, HUI LI, ERHAI LIU,
CREDIT SUISSE SECURITIES (USA) LLC,
MORGAN STANLEY & CO. LLC, CHINA
INTERNATIONAL CAP IT AL
CORPORATION HONG KONG
SECURITIES LIMITED, HAITONG
INTERNATIONAL SECURITIES
COMPANY LIMITED, KEYBANC
CAPITAL MARKETS INC., AND
NEEDHAM & COMPANY, LLC,

Defendants.


  DECLARATION OF FRANCIS P. MCCONVILLE IN SUPPORT OF MOTION OF
CHESI ASSETS LIMITED GROUP FOR APPOINTMENT AS LEAD PLAINTIFF AND
              APPROVAL OF SELECTION OF LEAD COUNSEL
            Case 1:20-cv-01293-LJL Document 71 Filed 04/14/20 Page 2 of 3




I, Francis P. McConville, declare as follows:

          I am a member in good standing of the bar of the State of New York and am admitted to

practice before this Court. I am a Partner at the law firm of Labaton Sucharow LLP (“Labaton

Sucharow”), proposed Lead Counsel for the Class. I submit this declaration in support of the

motion filed by proposed Lead Plaintiff Chesi Assets Limited and Interactive Digital Finance

Limited (together, “Chesi Assets Limited Group”) for the entry of an Order: (i) consolidating the

above captioned actions; (ii) appointing Chesi Assets Limited Group as Lead Plaintiff;

(iii) approving Chesi Assets Limited Group’s selection of Labaton Sucharow as Lead Counsel

for the Class; and (iv) granting such other and further relief as the Court may deem just and

proper.

          Attached hereto as Exhibits A through E are true and correct copies of the following

documents:

          EXHIBIT A: Signed Certification of Chesi Assets Limited Group members, pursuant to
                     the requirements of the Private Securities Litigation Reform Act of 1995,
                     15 U.S.C. § 78u-4(a)(2);

          EXHIBIT B: Loss analysis for Chesi Assets Limited Group;

          EXHIBIT C: Notice of pendency of Cohen v. Luckin Coffee, 1:20-cv-01293-LJM,
                     (S.D.N.Y. February 13, 2020);

          EXHIBIT D: Notice of pendency of Sterckx v. Luckin Coffee Inc., 1:20-cv-01677
                     (E.D.N.Y., April 2, 2020);

          EXHIBIT E: Firm Resume of Labaton Sucharow.

          I declare, under penalty of perjury, that the foregoing is true and correct to the best of my

knowledge.

DATED: April 13, 2020                                   Respectfully submitted,

                                                        /s/ Francis P. McConville
Case 1:20-cv-01293-LJL Document 71 Filed 04/14/20 Page 3 of 3




                                  LABATON SUCHAROW LLP
                                  Francis P. McConville
                                  140 Broadway
                                  New York, New York 10005
                                  Telephone: (212) 907-0700
                                  Facsimile: (212) 818-0477
                                  fmcconville@labaton




                              2
